DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/12/2021 has been entered.  Claim 28 has been added.  No claims have been amended or cancelled.  Claims 1, 3, 5-11, 13-20, and 24-28 remain pending in the application.

Response to Arguments
Examiner notes there is no response to the claim objections to claims 3 and 20 on page 3 of the Non-Final Rejection mailed 11/12/2020.  The objections are maintained.

Applicant’s arguments, see pages 8-12, filed 02/12/2021, with respect to the 103 rejection have been fully considered but are not persuasive.
Examiner cannot concur: 1) the combination of Gafsou and Girgensohn fails to disclose all of the features of the claims; and 2) the rejection provides no apparent reason for modification to include such features.
With respect to item 1), pages 9-10 of Applicant’s remarks focus on Girgensohn as an individual reference failing to take into account the significance of the combination of Girgensohn with Gafsou.  With respect to the assertion “it is not readily apparent the arrays of images illustrated by FIGS. 1 and 2 of Girgensohn are “of the subject” because it is not clear whether a subject exists in common with all of the images in the array of images illustrated in FIGS. 1 and 2”, Examiner points to page 6 of the Non-Final Rejection mailed 11/12/2020.  While page 6 does includes citations of FIGS. 1 and 2, it further includes citations from the abstract and paragraph [0018] which Applicant’s remarks do not address.  Paragraph [0018] states keyframes can be selected and displayed based on a combination of events from other techniques like face detection, such as the face of a single individual.  Additionally, analysis of a 103 rejection must not piecemeal the combination of references.  In addition to failing to account for cited paragraph [0018] of Girgensohn, Applicant’s remarks also fail to account for Girgensohn in combination with Gafsou.  The provided citations from Gafsou describe captured images “of a subject” from a plurality of cameras that are readjusted according to position markers to allow the images to be displayed in an order that represents a visual effect by which an observer has the sensation of circling around the object of interest.  In other words, while all the cameras of Gafsou simultaneously take an image, those images are readjusted according to position to achieve a sequential temporal order for viewing purposes.  Individually, Gafsou displays the ordered images in a live audiovisual broadcast as opposed to displaying them in a graphical user interface with image arrays.  Individually, Girgensohn disclose a graphical user interface for displaying keyframes from multiple cameras in an array format that takes into account cameras simultaneously capturing video frames and their position with respect to each other.  The combination of the two references results in simultaneously captured images of one subject from multiple cameras ordered by position being displayed in a graphical user interface in an array format displaying the ordered images of the one subject.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Applicant’s remarks take issue with the citation of “temporally related” from the abstract of Girgensohn, yet this appears to be a misinterpretation of the related sentence cited here for convenience, “video streams captured by the set of cameras and the main camera that are temporally related to the displayed main video are selected” [abstract]. The reference is referring to the simultaneous capture of video images from multiple cameras, i.e., the cameras are temporally related.  The rejection does not use the citation of “temporally related” with respect to the order of the image arrays.  This is reinforced through the citation of keyframes in paragraphs [0005] and [0018], which Applicant’s remarks do not address.  The reference provides additional details throughout the reference with respect to the display of keyframes in the graphical user interface.  While FIGS. 1 and 2 were cited, it appears FIG. 7 and corresponding paragraphs provide a clearer explanation of the use of keyframes within the graphical user interface.  FIG. 7 and corresponding paragraphs [0062]-[0067] illustrate and describe a spatial video player displaying keyframes from a bank of cameras taking spatial orientation into account, such as the spatial ordering of cameras of the Gafsou reference.
Further still, with respect to Applicant’s argument “Girgensohn does not teach that the person will be in view of the two different cameras at the same time, and consequently, the person cannot be in two different images of the array at the same time,” the Examiner again notes the rejection is based on the combination of Gafsou and Girgensohn, not Girgensohn individually.  Gafsou teaches that a subject will be in view of multiple cameras at the same time as noted by pages 4 and 5 of the Non-Final Office Action mailed 11/12/2020.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The presented Graham Deere analysis on page 6 does not attempt to use knowledge gleaned only from applicant’s disclosure.  The analysis on page 6 is explicit in that the motivation to combine the two references it to reduce the difficulty of identifying activity of interest, such as one subject, within synchronized video streams from a set of cameras, as disclosed by [0004] of Girgensohn.  Applicant’s remarks attempt to use a live broadcasting time delay disclosed by Gafsou as a justification for not needing the graphical user interface of Girgensohn because Gafsou “immediately broadcasts the images after automatic selection of images with the object of interest and with a slight time delay.”  In the rejection, the concept of displaying images in the form of a live broadcast is replaced with the concept of displaying images in the form of a graphical user interface with arrays.  Applicant’s interpretation of the references attempts to render the combination improper yet the references are not limited to Applicant’s interpretation.  Gigensohn even discloses in paragraph [0068] that the user interface supports viewing live or recorded video and can seamlessly switch from one to the other.  Neither reference requires the Applicant’s interpretation nor do they preclude the Examiner’s interpretation of the combination of references.


Claim Objections
Claims 3 and 20 are objected to because of the following informalities. Appropriate correction is required: paragraph [0038] of the specification supports a GPS sensor built into each camera but the specification does not include amended language directed towards “a set of Global Positioning System (GPS) coordinates.”  For the purpose of examining, the Wang reference discloses a GPS sensor consistent with the support provided by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11, 18, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gafsou et al. US 2006/0007300 A1, hereafter Gafsou, in view of Girgensohn et al. US 2008/0088706 A1, hereafter Girgensohn.

Regarding claim 1, Gafsou discloses a method for processing image information (method of obtaining a succession of images in the form of a circling effect) [title], the method comprising:
accessing, with an electronic processor of an information processing apparatus (processor 5) [FIG. 1], position information that is associated with images of a subject that are captured by (in step 50, various images acquired in wide field by the fixed video cameras and representing the object of interest OI in a scene including predetermined markers CO1 to CO4 have been retrieved in the form of the aforementioned signals 1) [0058], the position information identifying a location of each of the plurality of cameras (predetermined markers CO1 to CO4; positions of the video cameras CAM1 to CAM 16) [0058; 0062];
identifying, with the electronic processor, a position sequence that provides a series of locations along a pathway relative to the subject, the series of locations based on the position information (after the acquired images are readjusted amongst themselves thanks to predetermined markers in the image, a sequence is constructed by concatenation of the acquired images with an order of images in the sequence corresponding to an order of positions of the video cameras along a line) [abstract];
controlling, with the electronic processor, a display device to display (said images are intended for substantially live audiovisual broadcasting) [claim 16].
However, while Gafsou discloses a method to construct a sequence of images representing a circling effect from images acquired from multiple cameras with position information and broadcasting the constructed sequence [abstract; claim 16], Gafsou fails to explicitly disclose generating, with the electronic processor, a graphical user interface including an array of the images of the subject, wherein positions of two or more images of the images of the subject in the array are based on the position sequence; and controlling, with the electronic processor, a display device to display the graphical user interface including the array of the images of the subject.
Girgensohn, in an analogous environment, discloses generating, with the electronic processor, a graphical user interface including an array of the images of the subject (an interface and display of video from multiple fixed position cameras is provided; selection of key frames for display purposes…a subset of keyframes will be selected from a group of available keyframes based on an combination of…events from other techniques…face detection; see arrays of FIG. 1 and FIG. 2) [abstract; 0018; FIG. 1; FIG. 2], wherein positions of two or more images of the images of the subject in the array are based on the position sequence (temporally related; for a video stream showing a person of interest from a main camera, other cameras into which a person may come into view are of interest to security personnel; the main video stream and other video streams can be display in any order or in any relation to each other; FIG. 7 shows an example of complete configuration of a spatial video player…bank of cameras 720; keyframes or video stream sample images can be displayed instead of video streams) [abstract; 0002; 0028; 0063; 0065]; and 
controlling, with the electronic processor, a display device to display the graphical user interface including the array of the images of the subject (What is needed is a system for monitoring video streams of a person moving in view of one camera to positons in view of other cameras.  A way to select segments of video streams having the most activity is needed, as well as a way to select representative keyframes within these segments, where keyframes are frames or snap-shots of a point in time in the video streams…tracking of events of interest…a way to present video streams from slightly before and after the time being viewed to aid users in determining where people came from and where they go to; see FIG. 1 and FIG. 2; FIG. 7 shows an example of complete configuration of a spatial video player…bank of cameras 720) [0005; FIG. 1; FIG. 2; 0063].
Gafsou and Girgensohn are analogous because they are both related to recording images of an object with multiple cameras.  Therefore, it would have been obvious to one of ordinary 

Regarding claim 5, Gafsou and Girgensohn address all of the features with respect to claim 1 as outlined above.
Gafsou further discloses identifying the position sequence that provides the series of locations along the pathway relative to the subject further includes adjusting the position sequence based on movement of the subject (in which the object of interest moves) [abstract].

Regarding claim 6, Gafsou and Girgensohn address all of the features with respect to claim 1 as outlined above.
Gafsou further discloses synthesizing the two or more images based on the position sequence (said images are intended for substantially live audiovisual broadcasting) [claim 16].

Regarding claim 7, Gafsou and Girgensohn address all of the features with respect to claim 6 as outlined above.
Gafsou further discloses synthesizing the two or more images based on the position sequence further includes performing time slicing (the images processed in the control room are then broadcast with a slight time delay) [0061]

Regarding claim 8, Gafsou and Girgensohn address all of the features with respect to claim 1 as outlined above.
Gafsou further discloses wherein the pathway comprises at least a portion of a perimeter surrounding the subject (see camera perimeter of FIG. 2; the video cameras along a line) [FIG. 2; abstract].

Regarding claim 9, Gafsou and Girgensohn address all of the features with respect to claim 8 as outlined above.
Gafsou further discloses wherein the perimeter is rectangular (see camera perimeter of FIG. 2; the video cameras along a line) [FIG. 2; abstract].

Regarding claim 10, Gafsou and Girgensohn address all of the features with respect to claim 10 as outlined above.
Gafsou further discloses the perimeter is curved (arc of a circle) [0003].

Regarding claim 11, Gafsou and Girgensohn address all of the features with respect to claim 1 as outlined above.
Gafsou further discloses wherein the pathway comprises a plurality of segments that respectively correspond to a plurality of subject locations (concatenation of the acquired images with an order of images in the sequence corresponding to an order of positions of the video cameras along a line) [abstract].

Claims 18 is drawn to a system adapted to implement the method of claim 1, and is therefore rejected in the same manner as above.  However, the claims also recite a plurality of cameras, an image processing device and circuitry, which is also disclosed by Gafsou (see FIG. 1 and FIG. 2).

Claims 19 is drawn to an apparatus adapted to implement the method of claims 1 is therefore rejected in the same manner as above.  However, the claim also recites an electronic processor and memory, which is also disclosed by Gafsou (see FIG. 1).

Regarding claim 28, Gafsou and Girgensohn address all of the features with respect to claim 1 as outlined above.
Gafsou further discloses the positions of the two or more images of the images of the subject are based only on the position sequence (after the acquired images are readjusted amongst themselves thanks to predetermined markers in the image, a sequence is constructed by concatenation of the acquired images with an order of images in the sequence corresponding to an order of positions of the video cameras along a line) [abstract].
Girgensohn further discloses images of the subject in the array (the main video stream and other video streams can be display in any order or in any relation to each other; FIG. 7 shows an example of complete configuration of a spatial video player…bank of cameras 720; keyframes or video stream sample images can be displayed instead of video streams) [0028; 0063; 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the graphical user interface of an array of images from .

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gafsou and Girgensohn further in view of Wang et al. US 2013/0215239 A1, hereafter Wang.

Regarding claim 3, Gafsou and Girgensohn address all of the features with respect to claim 1 as outlined above.
Gafsou further discloses the position information contains a relationship between the locations of the plurality of cameras (concatenation of the acquired images with an order of images in the sequence corresponding to an order of positions of the video cameras along a line) [abstract].
However, while Gafsou and Girgensohn disclose positions of cameras in a sequence along a line [abstract], the combination fails to explicitly disclose the location of the each of the plurality of cameras is indicated by a set of Global Positioning System (GPS) coordinates.
Wang, in an analogous environment, discloses the location of the each of the plurality of cameras is indicated by a set of Global Positioning System (GPS) coordinates (the camera positions 220 can be determined using any method known in the art…sense the position of the digital camera…sensed camera position information is then stored as metadata…common types of position sensors include…global positioning system (GPS) sensors) [0049].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS sensors to determine camera locations, as disclosed by Wang, with the invention disclosed by Gafsou and Girgensohn, the motivation being user interaction [0037].

Claim 20 is drawn to an apparatus adapted to implement the method of claim 3 and is therefore rejected in the same manner as above.  However, the claim also recites an electronic processor and memory, which is also disclosed by Gafsou (see FIG. 1).

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gafsou and Girgensohn further in view of Anderson US 6,538,698 B1, hereafter Anderson.

Regarding claim 13, Gafsou and Girgensohn address all of the features with respect to claim 1 as outlined above.
However, Gafsou and Girgensohn fail to explicitly disclose generating the graphical user interface including the array of the images of the subject further includes aligning the two or more images in a first direction of the array of the images of the subject based on the position sequence and in a second direction of the array of the images of the subject based on a capture time of the two or more images.
Anderson, in an analogous environment, discloses generating the graphical user interface including the array of the images of the subject further includes aligning the two or more images in a first direction of the array of the images of the subject based on the position sequence and in (the method includes sorting the plurality of images in the image capture unit according to sort criteria) [abstract].
Gafsou, Girgensohn, and Anderson are analogous because they are all related to image capture and browsing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sort criteria function, as disclosed by Anderson, to sort an array of images as disclosed by Gafsou and Girgensohn, the motivation being user reduce the burden of searching [column 2, lines 15-20].

Regarding claim 24, Gafsou, Girgensohn, and Anderson address all of the features with respect to claim 13 as outlined above.
Gafsou further discloses some or all of the two or more images share a common start capture time (at the same time, the video cameras acquire respective successions of images) [0058].

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gafsou and Girgensohn further in view of Ubillos US 2008/0152297 A1, hereafter Ubillos.

Regarding claim 14, Gafsou and Girgensohn address all of the features with respect to claim 1 as outlined above.
However, Gafsou and Girgensohn fail to explicitly disclose changing a top image of the two or more images to change an order of the two or more images in the array of the images of the subject. 
(FIG. 5 depicts an example of a schematic of segments of video content selected form the media pane 105 and transferred to the project pane 110.  In this manner, the user may edit the content of the raw footage displayed in the media pane 105; select segments of a video clip 200 by a click and drag operation [0048; 0049].
Gafsou, Girgensohn, and Ubillos are analogous because they are all related to image capture and browsing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drag and drop function, as disclosed by Ubillos, to reorder an array of images as disclosed by Gafsou and Girgensohn, the motivation being operation simplicity [0004].

Regarding claim 15, Gafsou, Girgensohn, and Ubillos address all of the features with respect to claim 14 as outlined above.
Ubillos further discloses wherein changing the top image of the two or more images to change the order of the two or more images in the array of the images of the subject further includes reversing the order of the images in the image array of the images of the subject (FIG. 5 depicts an example of a schematic of segments of video content selected form the media pane 105 and transferred to the project pane 110.  In this manner, the user may edit the content of the raw footage displayed in the media pane 105; select segments of a video clip 200 by a click and drag operation [0048; 0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drag and drop function, as disclosed by Ubillos, to 

Regarding claim 17, Gafsou, Girgensohn, and Ubillos address all of the features with respect to claim 14 as outlined above.
Ubillos further discloses the graphical user interface includes a reproduction screen section, and wherein generating the graphical user interface including the array of images of the subject further includes sequentially reproducing the two or more images on the reproduction screen section in the order of the positions of the two or more images in the array of the images of the subject (FIG. 5 depicts an example of a schematic of segments of video content selected form the media pane 105 and transferred to the project pane 110.  In this manner, the user may edit the content of the raw footage displayed in the media pane 105; select segments of a video clip 200 by a click and drag operation [0048; 0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drag and drop function, as disclosed by Ubillos, to reorder an array of images as disclosed by Gafsou and Girgensohn, the motivation being operation simplicity [0004].

Claims 16 rejected under 35 U.S.C. 103 as being unpatentable over Gafsou, Girgensohn, Ubillos further in view of Demizu et al. US 2007/0206094 A1, hereafter Demizu.

Regarding claim 16, Gafsou, Girgensohn, and Ubillos address all of the features with respect to claim 14 as outlined above.
However, the combination fails to disclose the graphical user interface includes a granularity icon, and wherein the graphical user interface further includes a section displaying a selected number of the two or more images based on a position of the granularity icon.
Demizu, in an analogous environment, discloses the graphical user interface includes a granularity icon, and wherein the graphical user interface further includes a section displaying a selected number of the two or more images based on a position of the granularity icon (see option pane and various buttons and boxes for listing various options and information related to images) [FIG. 5].
Gafsou, Girgensohn, Ubillos, and Demizu are analogous because they are all related to image capture and browsing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine granularity icon, as disclosed by Deminzu, with the invention disclosed by Gafsou, Girgensohn and Ubillos, the motivation being user interaction [0037].

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose all of the claim specifics with regard to the graphical user interface including the attachment of a loop shaped position sequence to images of a subject, the subsequent arranging of the images according to the attached position 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485